Judgment, Supreme Court, New York County (Juanita Bing Newton, J.), rendered March 26, 1991, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and criminal possession of a controlled substance in the third degree, and sentencing him to concurrent terms of 5 to 15 years on each count, unanimously affirmed.
The People presented overwhelming evidence at trial that defendant sold heroin to an undercover narcotics officer who had requested a particular street brand, in exchange for prerecorded buy money. In a search incident to arrest minutes after the sale, the pre-recorded buy money was recovered from defendant, along with 18 additional glassine envelopes of heroin marked with the same street brand as sold to the undercover officer.
The trial court properly exercised its discretion in curtailing defendant’s proposed line of questioning regarding the general operations of the buy and bust team over a one-month period, as irrelevant to the issues properly before the jury (People v Rodriguez, 64 NY2d 738, 741). Similarly, the trial court properly exercised its discretion in denying defense counsel’s application to recall a police witness for the purpose of further questioning regarding other activities of the buy and bust team involved in this case, on the ground that the issue had already been explored exhaustively on both direct and cross-examination (People v Moulton, 43 NY2d 944, 945).
We have considered defendant’s additional claims of error and find them to be without merit. Concur—Murphy, P. J., Milonas, Ellerin, Ross and Kassal, JJ.